PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
McDonough, Ardle, Tomas
Application No. 15/728,500
Filed: 10 Oct 2017
For: Implantable Stent
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181, filed July 20, 2021.

The petition is DISMISSED.

This application became abandoned March 5, 2021, for failure to file a timely reply to the non-final Office action mailed December 4, 2020, which set a three (3) month shortened statutory period for reply.  No extensions of time in accordance with 37 CFR 1.136(a) were obtained. On March 15, 2021, a reply was received.  On June 24, 2021, a Notice of Abandonment was mailed, stating the reply received March 15, 2021 was received after the expiration of the period for reply to the Office action mailed December 4, 2020.

Petitioner, pro se, asserts that the reply was mailed February 22, 2021. Petitioner further states, in pertinent part:

I tried to send the letter by courier on 22 February to have a guaranteed arrival date, but I was informed by the Irish postal service that couriers will not deliver to a PO Box address, such as the address of the USPTO. I sent the letter by registered post, which is the next best available postal service, as equivalent to “Priority Mail Express” as was available. Please see the enclosed certificate of mailing.

Petitioner further asserts that he emailed the examiner on February 22, 2021 but did not receive a reply.

Petitioner’s argument has been considered, but is not persuasive.  

37 CFR 1.8(a) states, in pertinent part:

Except in the situations enumerated in paragraph (a)(2) of this section or as otherwise expressly excluded in this chapter, correspondence required to be filed in the U.S. Patent and Trademark Office within a set period of time will be considered as being timely filed if the procedure 

(1) Correspondence will be considered as being timely filed if:
(i) The correspondence is mailed or transmitted prior to expiration of the set period of time by being:
(A) Addressed as set out in § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail;
(B) Transmitted by facsimile to the Patent and Trademark Office in accordance with § 1.6(d) ; or
(C) Transmitted via the Office electronic filing system in accordance with § 1.6(a)(4) ; and
(ii) The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

37 CFR 1.10(a) states, in pertinent part:
 
(1) Any correspondence received by the U.S. Patent and Trademark Office (USPTO) that was delivered by the Priority Mail Express ® Post Office to Addressee service of the United States Postal Service (USPS) will be considered filed with the USPTO on the date of deposit with the USPS.

(2) The date of deposit with USPS is shown by the "date accepted" on the Priority Mail Express ® label or other official USPS notation. If the USPS deposit date cannot be determined, the correspondence will be accorded the USPTO receipt date as the filing date. See § 1.6(a).

The showing of record is, at best, that petitioner intended to timely submit a reply, but petitioner did not file a timely reply using a Certificate of Mailing or Transmission in accordance with 37 CFR 1.8, or deposit the papers with the United States Postal Service (USPS) as USPS Express Mail “Post Office to Addressee” Service pursuant to 37 CFR 1.10.  As noted above, the actual date of receipt will be used for all other purposes.  37 CFR 1.8(a).

With respect to the email communication, MPEP 502.03(II) states, in pertinent part, that without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A review of the EFS-Web file reveals no written Internet email authorization was received. The EFS-Web is the official record of the patent application file. No copy of an email from applicant has been placed in the file. As such, it cannot be assumed that the email was received at the USPTO. Lastly, assuming, arguendo, the email had been received and placed in the file, the email communication is not properly signed in compliance with 37 CFR 1.4(d) and 1.33 and therefore cannot be accepted. Additionally, documents sent by email are not sent in accordance with 37 CFR 1.8 or 1.10 and only the actual receipt date thereof can be used in accordance with 37 CFR 1.6.
The Office is mindful that petitioner may not be able to take advantage of the certificate of mailing procedures set forth at 37 CFR 1.8 or use the USPS Express Mail “Post Office to Addressee” service set forth at 37 CFR 1.10 because petitioner does not live in the United States. However, with regard to future filings, petitioner may still submit a reply by facsimile and use a certificate of transmission set forth at 37 CFR 1.8. 

Alternatively, petitioner may wish to file papers electronically using the Electronic Filing System (EFS-Web).  Petitioner must be a Registered eFiler to file papers through EFS-Web. If petitioner is not a Registered eFiler, registration information is available at https://www.uspto.gov/patents/apply/applying-online/efs-web-guidance-and-resources  



If petitioner has evidence that a reply was timely filed, petitioner may request reconsideration under 37 CFR 1.181. Alternatively, petitioner may wish to consider filing a petition to revive under 37 CFR 1.137(a) as indicated below.

A reply should be submitted within two (2) months of the mailing date of this decision.  This time period is not extendable.  See 37 CFR 1.181(f).

ALTERNATIVE VENUE

Alternatively, if petitioner is not able to provide evidence that the reply was timely sent to or received by the USPTO, petitioner may wish to submit a petition to revive the application pursuant to 37 CFR 1.137(a). 

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop Petition
				Commissioner for Patents
				P.O. Box 1450
				Alexandria, VA 22313-1450

By FAX:			(571) 273-8300
Attn: Office of Petitions

By hand:			Customer Service Window
				Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

By internet:			EFS-Web1 

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:	PTO/SB/64 (10-21) Petition for Revival of an Application Abandoned Unintentionally Under 37 CFR 1.137(a)



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)